DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see pg. 9-10, filed 22 Jul 2022, with respect to the claim objections have been fully considered and are persuasive. The claim objections of 28 Apr 2022 have been withdrawn in view of the amended claims. 
Applicant’s arguments, see pg. 10-11, filed 22 Jul 2022, with respect to the 35 U.S.C. 112(b) rejections have been fully considered and are persuasive.  The 35 U.S.C. 112(b) rejections of 28 Apr 2022 have been withdrawn. 
Applicant’s arguments, see pg. 11-23, filed 22 Jul 2022, with respect to the 35 U.S.C. 103 rejections have been fully considered but they are not persuasive. 
Regarding claims 1 and 16, Applicant argues, see pg. 11-12, that “Roth and Sabol do not, either alone or in combination, teach all elements required by Applicant’s amended independent claims 1 and 16” including the new limitation reciting “where each of the plurality of detector units is configured to pivot to define a corresponding sweep range”. However, the Examiner respectfully disagrees. Roth at least discloses a plurality of detectors configured to pivot to define a corresponding sweep range in Fig. 8-9 and [0388]: “detector heads pivoting to create clearance for further extension and reduction of bore size”. See the 35 U.S.C. 103 rejections to claims 1 and 16 below. Applicant additionally argues, see pg. 15-19, that Sabol discloses “the sinusoidal trace 130 is generated by rotating both the source 12 and the detector array 22 … the sinusoidal trace 130 therefore represents “pass-through” radiated through a breast at a plurality of angles, where each of the plurality of different angles represents a different angle for the source 12 and the detector array rated as a unit about the rotational axis … This is extremely different than … as required by Applicant’s amended claim 1 … The angular position curves in Figure 11 show angular position on the y-axis versus detector unit position on the x-axis”. However, the Examiner respectfully disagrees. First, it is noted that the claims have been rejected under 35 U.S.C. 103, thus one cannot show non-obviousness by arguing against the references individually when the rejection is based on the combination of references. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); and In re Merck & Co., 800 F. 2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Second, a broadest reasonable interpretation of the limitation “plural angular positions along the corresponding sweep range” recited in claims 1 and 16, where the limitation is not explicitly defined in the claims and is not imported from the specification, includes any detector position at an angle along any sweep range, including any rotating range of a detector. This includes Sabol’s disclosure of any angular position of a detector that is configured to be rotated about an axis, or a sweep range (Fig. 8 and Col 11, lines 54-56). Additionally, Roth discloses a plurality of detectors configured to be pivoted in a sweep range (Fig. 9 and [0388]) and be rotated about an axis parallel to the system axis, or the sweep range (Fig. 8 and [0358]). Furthermore, a broadest reasonable interpretation of the limitations “generating a representation of the plural angular positions correlated to detector unit position” and “generating a model based on the plural angular positions using the representation” recited in claims 1 and 16, where the limitations are not explicitly defined in the claims (i.e., “a representation of the plural angular positions” and “a model based on the plural angular positions”) and are not imported from the specification, include Sabol’s acquisition of a projection data at a detector position by a detector being rotated (Fig. 8 and Col 11, lines 48-60: measuring pixel location in a detector being rotated) and generation of a sinusoidal trace based on the projection data and a detector position (Fig. 9 and Col 11, lines 48-60: sinusoidal trace in detector view angle v. detector position number from -m to m in detector array). Additionally, as noted above, Roth discloses a plurality of detectors configured to be pivoted in a sweep range (Fig. 9 and [0388]) and be rotated about the sweep range (Fig. 8 and [0358]), that the combination of Roth and Sabol at least discloses all limitations of claims 1 and 16, including generating the representation and the model for each detector unit. See the 35 U.S.C. 103 rejections below.
Regarding claims 12-13, Applicant argues, see pg. 20-23, that Goedick does not teach the limitations exclusive to claims 12-13 as noted in the Non-Final Office Action of 28 Apr 2022. However, the Examiner respectfully disagrees. As noted above, the claims have been rejected under 35 U.S.C. 103, thus one cannot show non-obviousness by arguing against the references individually (in this case Goedick alone) when the rejection is based on the combination of references. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); and In re Merck & Co., 800 F. 2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Additionally, as noted above and in the 35 U.S.C. 103 rejections below, Roth at least discloses a plurality of detectors configured to be pivoted in a sweep range (Fig. 9 and [0388]) and be rotated about an axis parallel to the system axis, or the sweep range (Fig. 8 and [0358]) as well as determining plural angular positions along the corresponding sweep range for each of the plurality of detector units (Fig. 16: program scan regimen 1606 and [0413]-[0419]: continuous gantry rotation during the scan or at each axial slice; Fig. 7-10 and [0008]: gantry comprising detector units rotating). Additionally, Goedick discloses a plurality of detectors configured to be rotated about a sweep range (Fig. 2-3 and [0029]: detectors 12, 14 rotating along path P). Furthermore, a broadest reasonable interpretation of the limitations “sweeping each detector unit … (at different rates between different angular positions)”, where the limitations are not explicitly defined in the claims and are not imported from the specification, include sweeping each detector unit at different rates between different detector positions at an angle include Goedick’s disclosure of sweeping at different rates between detector positions along path P encompassing, or corresponding, to different boundaries within a subject (see annotated Fig. 2 below and [0032]). In particular, the claims do not specify determining different boundaries, which Applicant may be importing from the specification of the instant application, but rather the claims merely recite determining angular positions corresponding to the different boundaries. See the 35 U.S.C. 103 rejections below.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-2, 7-9, 14-17, 19, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Roth et al. (US PG Pub No. 2015/0119704) – hereinafter referred to as Roth – and further in view of Sabol et al. (US Patent No. 6748044) – hereinafter referred to as Sabol.
Regarding claims 1 and 9,  Roth discloses a method for use with a nuclear medicine (NM) multi-head imaging system (Fig. 1A) comprising a plurality of detector units (detector array 706 comprised of PET detectors 702 and SPECT detectors 704) distributed about a gantry (gantry 12; Fig. 7), where each of the plurality of detector units is configured to pivot to define a corresponding sweep range (Fig. 8-9 and [0388]: detector heads pivoting to create clearance for further extension and reduction of bore size), the method comprising:
determining plural angular positions along the corresponding sweep range for each of the plurality of detector units (Fig. 16: program scan regimen 1606 and [0413]-[0419]: continuous gantry rotation during the scan or at each axial slice; Fig. 7-10 and [0008]: gantry comprising detector units rotating);
identifying a detector unit position based on a location of the corresponding detector unit with respect to a bore of the gantry (Fig. 16: program scan regimen 1606 and [0413]-[0419]: continuous bore size adjustment and variable position of the detector heads on the gantry; Fig. 7-10 and [0377]-[0392]: bore size adjusted in a wide range; Fig 14 and [0406]: varying detector geometry/position);
determining scan parameters to be used to image an object using the plural angular positions and detector unit positions ([0413]-[0419]: scan regimen including gantry rotation speed adjustment; [0404]-[0405]: speed of gantry rotation selected based on bore size and acceptance angle);
acquiring imaging information using the determined scan parameters (Fig. 2B and [0030]-[0031]: photon patterns detected from signal outputs of detector heads);
reconstructing an image using the imaging information (Fig. 2B: image reconstruction processor 38; [0031]: 3D images of ROI created from detected photon patterns); and
displaying the image on a display (Fig. 2B: image display/user interface 58; [0032]: reconstructed images are provided to display).
It is noted that although the teachings of Roth cited above may be taken from different embodiments, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the embodiments as set forth above. The motivation for the combination would have been to allow “performance of a (nuclear medicine imaging) scan without interference or collision between adjacent detector heads to establish a variable bore size and configuration for the examination” as taught by Roth ([0048]).
Roth does not explicitly disclose:
generating a representation of the plural angular positions correlated to detector unit position for each of the plurality of detector units;
generating a model based on the plural angular positions using the representation (claims 1 and 9); and
 wherein the representation correlates detector unit position along a first axis and points corresponding to each of plural angular positions for each detector unit position of the plurality of detector units along a second axis perpendicular to the first axis (claim 9). 
	Sabol, however, discloses:
generating a representation of plural angular positions correlated to detector unit positions (Col 11, lines 48-60: as detector array 22 rotate about the rotational axis 54, feature 126 is measured by pixel location 128), wherein the representation correlating detector unit position along a first axis (Col 11, lines 48-60: horizontal axis 134 representative of detector number, from –m to m in detector array) and points corresponding to each of plural angular positions for each detector unit position along a second axis perpendicular to the first axis (Fig. 8-9 and Col 11, lines 48-60: plot utilizing vertical axis representative of view angle and horizontal axis representative of detector number); and
generating a model (sinusoidal trace 130) based on the plural angular positions using the representation, wherein the model includes, for each angular position, an angular positional curve (sinusoidal trace 130) comprising points corresponding to the angular position for each detector position (Fig. 8-9 and Col 11, lines 48-60: sinusoidal trace in Radon space plotted utilizing vertical axis representative of view angle and horizontal axis representative of detector number).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Roth’s method to include Sabol’s method of generating a representation and a model based on plural angular positions of a plurality of detector units. The motivation for the combination would have been to improve “locating, extracting, or classifying feature 126 (object of interest),” as taught by Sabol (Col 11, line 66 – Col 12, line 15).
Regarding claim 2, Roth in view of Sabol discloses all limitations of claim 1, as discussed above, and Roth further discloses:
determining additional scan parameters for at least one additional detector unit position corresponding to a rotation of the gantry ([0417]-[0418]: any detector unit position during the course of the scan and Fig. 13).
Regarding claim 7, Roth in view of Sabol discloses all limitations of claim 1, as discussed above, and Roth further discloses:
advancing a first group of detector units (PET detector heads 702 b,d,f) to a first, radially inward position (Fig. 7B) while leaving a second group of detector units (PET detector heads 702 a,c,e) at a second, radially outward position (Fig. 7B and [0379]);
acquiring first imaging information with the first group of detector units at the first, radially inward position ([0413]-[0419]: continuous bore size adjustment and Fig. 16: steps of program scan regimen 1606, perform scan 1608, and perform image reconstruction 1610); and
retracting the first group of detector units to the second, radially outward position (Fig. 7A: PET detector heads 702 b,d,f).
	Roth does not explicitly discloses:
advancing the second group of detector units to the first, radially inward position; and
acquiring additional imaging information with the second group of detector units at the first, radially inward position.
	In the same embodiment, Roth, however, discloses:
advancing a group of detector units to a radially inward position while leaving another group of detector units at a radially outward position ([0379]: only some, for example on-half of, or any subgroup of the detector heads are extended while the other detector heads remain in a fully retracted position); and
acquiring additional imaging information with the group of detector units at the radially inward position ([0413]-[0419]: continuous bore size adjustment and Fig. 16: steps of program scan regimen 1606, perform scan 1608, and perform image reconstruction 1610).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Roth’s method as claimed. The motivation for the combination would have been "To achieve a smaller bore size with detector array," as taught by Roth ([0379]), and compensate for changing size of an object being imaged as the object's bed moves through the gantry.
Regarding claim 8,  Roth in view of Sabol discloses all limitations of claim 1, as discussed above, and Roth further disclose:
determining a regularly shaped footprint that surrounds an irregular shape of the object to be imaged (Fig. 14 and [0406]: varying detector geometry (4 bore sizes) during a full-body scan for obese patient 1404);
advance at least some of the plurality of detector units to the regularly shaped footprint (Fig. 14; [0406]: varying detector geometry; and Fig. 7); and
acquire imaging information with the at least some of the detector units positioned at the regularly shaped footprint ([0406]: varying the detector geometry during a full-body scan and Fig. 16: steps of program scan regimen 1606, perform scan 1608, and perform image reconstruction 1610).
Regarding claims 14-15, Roth in view of Sabol discloses all limitations of claim 1, as discussed above, and Roth further discloses:
wherein the plural angular positions correspond to boundaries of at least one of the object or a volume of interest (Fig. 14 and [0406]: regions 1402a-d) (claims 14-15); and
wherein the plural angular positions are identified based on data acquired during one or more preliminary sweeps with each of the plurality of detector units (Fig. 16 and [0413]-[0419]: a) preliminary bore size adjustment, d) continuous bore size adjustment, and e) various positioning of the detector heads; [0056]: detector positioning arrangement is operable to adjust the bore size preliminary to a scan; Fig. 7-10 and [0377]-[0392]: bore size adjusted in a wide range) (claim 15).
Regarding claims 16 and 17,  Roth discloses a non-transitory computer readable storage medium including instructions ([0142]: non-volatile memory for storing instructions) that, when executed, cause on or more processors ([0140]-[0142]: data processor such as computing platform) to perform the following: 
determine plural angular positions along a corresponding sweep range for each of the plurality of detector units (Fig. 16: program scan regimen 1606 and [0413]-[0419]: continuous gantry rotation during the scan or at each axial slice; Fig. 7-10 and [0008]: gantry comprising detector units rotating) of a nuclear medicine (NM) multi-head imaging system (Fig. 1A and Fig. 7: detector array 706 comprised of PET detectors 702 and SPECT detectors 704), where each of the plurality of detector units is configured to pivot to define a corresponding sweep range (Fig. 8-9 and [0388]: detector heads pivoting to create clearance for further extension and reduction of bore size);
identify a detector unit position based on a location of the corresponding detector unit with respect to a bore of the NM multi-head imaging system (Fig. 16: program scan regimen 1606 and [0413]-[0419]: continuous bore size adjustment and variable position of the detector heads on the gantry; Fig. 7-10 and [0377]-[0392]: bore size adjusted in a wide range; Fig 14 and [0406]: varying detector geometry/position);
determine scan parameters to be used to image the object using the plural angular positions and detector unit positions ([0413]-[0419]: scan regimen including gantry rotation speed adjustment; [0404]-[0405]: speed of gantry rotation selected based on bore size and acceptance angle);
acquire imaging information using the determined scan parameters (Fig. 2B and [0030]-[0031]: photon patterns detected from signal outputs of detector heads);
reconstruct an image using the imaging information (Fig. 2B: image reconstruction processor 38; [0031]: 3D images of ROI created from detected photon patterns); and
display the image on a display (Fig. 2B: image display/user interface 58; [0032]: reconstructed images are provided to display).
It is noted that although the teachings of Roth cited above may be taken from different embodiments, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the embodiments as set forth above. The motivation for the combination would have been to allow “performance of a (nuclear medicine imaging) scan without interference or collision between adjacent detector heads to establish a variable bore size and configuration for the examination” as taught by Roth ([0048]).
Roth does not explicitly disclose:
generating a representation of the plural angular positions correlated to detector unit position for each of the plurality of detector units;
generating a model based on the plural angular positions using the representation (claims 16-17); and
 wherein the representation correlating detector unit position along a first axis and points corresponding to each of plural angular positions for each detector unit position of the plurality of detector units along a second axis perpendicular to the first axis (claim 17). 
	Sabol, however, discloses:
generating a representation of plural angular positions correlated to detector unit positions (Col 11, lines 48-60: as detector array 22 rotate about the rotational axis 54, feature 126 is measured by pixel location 128), wherein the representation correlating detector unit position along a first axis (Col 11, lines 48-60: horizontal axis 134 representative of detector number, from –m to m in detector array) and points corresponding to each of plural angular positions for each detector unit position along a second axis perpendicular to the first axis (Fig. 8-9 and Col 11, lines 48-60: plot utilizing vertical axis representative of view angle and horizontal axis representative of detector number); and
generating a model (sinusoidal trace 130) based on the plural angular positions using the representation, wherein the model includes, for each angular position, an angular positional curve (sinusoidal trace 130) comprising points corresponding to the angular position for each detector position (Fig. 8-9 and Col 11, lines 48-60: sinusoidal trace in Radon space plotted utilizing vertical axis representative of view angle and horizontal axis representative of detector number).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Roth’s instructions to include Sabol’s method of generating a representation and a model based on plural angular positions of a plurality of detector units. The motivation for the combination would have been to improve “locating, extracting, or classifying feature 126 (object of interest),” as taught by Sabol (Col 11, line 66 – Col 12, line 15).
Regarding claim 19, Roth in view of Sabol discloses all limitations of claim 16, as discussed above, and Roth further discloses:
wherein the plural angular positions correspond to boundaries of the object (Fig. 14 and [0406]: regions 1402a-d).
Regarding claim 21, Roth in view of Sabol discloses all limitations of claim 16, as discussed above, and Roth further discloses:
identifying the plural angular positions based on data acquired during one or more preliminary sweeps with each of the plurality of detector units (Fig. 16 and [0413]-[0419]: a) preliminary bore size adjustment, d) continuous bore size adjustment, and e) various positioning of the detector heads; [0056]: detector positioning arrangement is operable to adjust the bore size preliminary to a scan; Fig. 7-10 and [0377]-[0392]: bore size adjusted in a wide range).
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Roth in view of Sabol, as applied to claim 2 above, and further in view of Goedicke et al. (US PG Pub No. 2010/0046817) – hereinafter referred to as Goedicke – and Kalender et al. (US Patent No. 7283606) – hereinafter referred to as Kalender.
Regarding claim 3, Roth in view of Sabol discloses all limitations of claim 2, as discussed above, and Roth further discloses:
determining scan parameters for at least one additional detector unit position corresponding to a rotation of the gantry ([0417]-[0418]: any detector unit position during the course of the scan and Fig. 13), and
a first detector unit (PET detector heads 702) and a second detector unit (SPECT detector heads 704; Fig. 7A-B).
	Roth does not explicitly disclose:
the at least one additional detector unit position includes a first additional detector unit position that is interposed between a first detector unit position of a first detector unit and a second detector unit position of a second detector unit and 
wherein an additional angular position for the first additional detector unit position is determined using the angular positional curve that was generated using the corresponding angular position for each detector unit position.
	Goedicke, however, discloses:
at least one additional detector unit position including a first additional detector unit position (Fig. 6: intermediate detector head position IP) that is interposed between a first detector unit position of a first detector unit (Fig. 6: detector head 12) and a second detector unit position of a second detector unit (Fig. 6: detector head 14) 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Roth’s method to include Goedicke’s detector position interposed between two detector unit positions. The motivation for the combination would have been to allow “optimized (instantaneous speed of image acquisition) as a function of position along a path of the detector head around a subject,” as taught by Goedicke ([0007]).
	Kalender additionally discloses:
determining an angular position of a detector unit using an angular positional plot (Fig. 5 and Col 5, line 66 – Col 6, line 14: interpolation between nearest data points at same projection angle used to find suitable data points comprising z-position; Col 2, lines 24-27: each individual detector signal belongs to projection angle; and Col 1, lines 45-48: projection angles obtained by detector system that rotates in slice plane about the object).
	It is noted that Kalender discloses determining an angular position of a detector unit, as referenced above, by obtaining projection angle in relation to z-position of an object as the detector unit rotates about the object. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Roth’s method to include Kalender’s method of determining an angular position of a detector unit using an angular positional plot. The motivation for the combination would have been since when “The projection data set for z position 11 (in relation to detector position) is thus incomplete, but can be filled (supplemented) according to the method of the invention,” as taught by Kalender (Col 5, line 65 – Col 6, lines 14).
Claims 4-6, 12-13, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Roth in view of Sabol, as applied to claims 1 and 16, respectively, above, and further in view of Goedicke.
Regarding claims 4-6, Roth in view of Sabol discloses all limitations of claim 1, as discussed above, and Roth discloses:
sweeping each detector unit between angular positions (Fig. 13: curved arrow and [0404]: rotating detector heads on gantry during both PET and SPET operations)
	Roth does not explicitly disclose:
sweeping each detector unit at a first rate between the first angular position and the second angular position; 
sweeping each detector unit at a second rate between the second angular position and the third angular position, wherein the second rate is slower than the first rate; and
sweeping each detector unit at a third rate between the third angular position and the fourth angular position, wherein both the first rate and the third rate are faster than the second rate (claims 4-6);
wherein the second angular position is associated with a first boundary of a volume of interest and the third angular position is associated with a second boundary of the volume of interest (claim 5); and
wherein the first rate is the same as the third rate (claim 6).  
	Goedicke, however, discloses:
sweeping each detector unit at a first rate between the first angular position and the second angular position ([0032]: detector head moves relatively faster or has relatively shorter data acquisition dwell times in those portions of the path P for which the radioactive emission profile EPROI from the region of interest H is high);
sweeping each detector unit at a second rate between the second angular position and the third angular position ([0032]: detector head moves relatively more slowly in those portions which the radioactive emission profile EPROI from the region is low); and
sweeping each detector unit at a third rate between the third angular position and the fourth angular position ([0032]: detector head moves relatively faster or has relatively shorter data acquisition dwell times in those portions of the path P for which the radioactive emission profile EP.ROI from the region of interest H is high),
wherein both the first rate and the third rate are faster than the second rate ([0032]: detector head moves relatively more slowly in those portions which the radioactive emission profile EPROI from the region is low);
wherein the second angular position is associated with a first boundary of a volume of interest and the third angular position is associated with a second boundary of the volume of interest (see annotated Fig. 2 below); and
wherein the first rate is the same rate as the third rate ([0032]: detector head moves relatively faster or has relatively shorter data acquisition dwell times in those portions of the path P for which the radioactive emission profile EPROI from the region of interest H is high):

    PNG
    media_image1.png
    609
    936
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    609
    948
    media_image2.png
    Greyscale
.
It is noted that one of ordinary skill in the art before the effective filing date would recognize that the radioactive emission profile, in present case, between air and tissue, would have low radioactive emission profile. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Roth’s method to include Goedicke’s method of sweeping detector units at different speeds. The motivation for the combination would have been “to optimize the reconstructed image in the region of interest,” as taught by Goedicke ([0032]).
Regarding claims 12-13, Roth in view of Sabol discloses all of the limitations of claim 1, as discussed above, and Roth does not explicitly disclose:
wherein the plural angular positions for each detector unit include a first angular position corresponding to a first boundary between air and tissue, a second angular position corresponding to a first boundary between tissue and a volume of 2313977-1 (553-1993US) interest, a third angular position corresponding to a second boundary between the volume of interest and tissue, and a fourth angular position corresponding to a second boundary between tissue and air (claims 12-13); and
sweeping each detector unit at a first rate between the first angular position and the second angular position;
sweeping each detector unit at a second rate between the second angular position and the third angular position, wherein the second rate is slower than the first rate; and
sweeping  each detector unit at the first rate between the third angular position and the fourth angular position (claim 13).
	Goedicke, however, discloses:
angular positions for each detector unit include a first angular position corresponding to a first boundary between air and tissue, 

    PNG
    media_image3.png
    664
    778
    media_image3.png
    Greyscale

a second angular position corresponding to a first boundary between tissue and a volume of interest, 

    PNG
    media_image1.png
    609
    936
    media_image1.png
    Greyscale

a third angular position corresponding to a second boundary between the volume of interest and tissue, and 

    PNG
    media_image2.png
    609
    948
    media_image2.png
    Greyscale

a fourth angular position corresponding to a second boundary between tissue and air

    PNG
    media_image4.png
    687
    875
    media_image4.png
    Greyscale
; and
sweeping each detector unit at a first rate between the first angular position and the second angular position ([0032]: detector head moves relatively faster or has relatively shorter data acquisition dwell times in those portions of the path P for which the radioactive emission profile EPROI from the region of interest H is high).
sweeping each detector unit at a second rate between the second angular position and the third angular position, wherein the second rate is slower than the first rate ([0032]: detector head moves relatively more slowly in those portions which the radioactive emission profile EPROI from the region is low); and
sweeping each detector unit at the first rate between the third angular position and the fourth angular position ([0032]: detector head moves relatively faster or has relatively shorter data acquisition dwell times in those portions of the path P for which the radioactive emission profile EP.ROI from the region of interest H is high). 
It is noted that one of ordinary skill in the art before the effective filing date would recognize that the radioactive emission profile, in present case, between air and tissue, would have low radioactive emission profile. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Roth’s method to include Goedicke’s method of determining different angular positions and sweeping detector units at different speeds. The motivation for the combination would have been “to optimize the reconstructed image in the region of interest,” as taught by Goedicke ([0032]).
Regarding claim 20, Roth in view of Sabol discloses all limitations of claim 16, as discussed above, and Roth does not explicitly disclose:
sweeping each detector unit at a first rate between a first angular position and a second angular position; 
sweeping each detector unit at a second rate between the second angular position and a third angular position, wherein the first rate is faster than the second rate; and 
sweeping each detector unit at the first rate between the third angular position and a fourth angular position.
Goedicke, however, discloses:
sweeping each detector unit at a first rate between the first angular position and the second angular position ([0032]: detector head moves relatively faster or has relatively shorter data acquisition dwell times in those portions of the path P for which the radioactive emission profile EPROI from the region of interest H is high);
sweeping each detector unit at a second rate between the second angular position and the third angular position, wherein the first rate is faster than the second rate ([0032]: detector head moves relatively more slowly in those portions which the radioactive emission profile EPROI from the region is low); and
sweeping each detector unit at the first rate between the third angular position and the fourth angular position ([0032]: detector head moves relatively faster or has relatively shorter data acquisition dwell times in those portions of the path P for which the radioactive emission profile EP.ROI from the region of interest H is high). 
It is noted that one of ordinary skill in the art before the effective filing date would recognize that the radioactive emission profile, in present case, between air and tissue, would have low radioactive emission profile. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Roth’s instructions to include Goedicke’s method of sweeping detector units at different speeds. The motivation for the combination would have been “to optimize the reconstructed image in the region of interest,” as taught by Goedicke ([0032]).

Allowable Subject Matter
Claims 10-11 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
When the claims are considered as a whole, the prior arts of record do not disclose, neither individually nor in combination, a model including, for each angular position, an angular positional curve comprising points corresponding to the angular position of each detector unit position of a plurality of detector units, wherein the angular positional curve for each angular position includes points of corresponding detector unit positions for that particular angular positions, whereby each angular positional curve includes points of multiple detector unit positions of the plurality of detector units for a respective angular position, as recited in claims 10, 11, and 18. In particular, Sabol, a prior art noted above, discloses generating a model including an angular positional curve that includes positions of a single detector unit, but does not include points of multiple detector unit positions of a plural detector units for a respective angular position. The technical advantage of the claimed invention is to overcome “acquir(ing) imaging information that is not of interest, or not as useful as information from a region of interest that is covered by only a portion of a range. The time spent by the detector collecting information that is not of interest may result in an inefficient acquisition time” ([0004] of the specification of the instant application).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Younhee Choi whose telephone number is (571)272-7013. The examiner can normally be reached M-Th 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on 571-272-3718. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Y.C./Examiner, Art Unit 3793                                                                                                                                                                                                        
/Angela M Hoffa/Primary Examiner, Art Unit 3799